Name: 87/325/EEC: Commission Decision of 15 June 1987 on improving the efficiency of agricultural structures in Italy (Piedmont) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural structures and production;  regions of EU Member States
 Date Published: 1987-06-23

 Avis juridique important|31987D032587/325/EEC: Commission Decision of 15 June 1987 on improving the efficiency of agricultural structures in Italy (Piedmont) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 163 , 23/06/1987 P. 0055 - 0055*****COMMISSION DECISION of 15 June 1987 on improving the efficiency of agricultural structures in Italy (Piedmont) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (87/325/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Italian Government has forwarded the Piedmont Regional Law of 23 September 1986 implementing in Piedmont Regulation (EEC) No 797/85; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the stated provisions with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned Law fulfils the conditions and objectives of Regulation (EEC) No 797/85; Whereas, however, the Commission reserves the right to re-examine the measure laid down in point 2.7.2. regarding the priorities for the granting of compensatory allowances on the basis of a report on the application of that measure to be submitted by Italy pursuant to Article 29 of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The Piedmont Regional Law of 23 September 1986 implementing in Piedmont Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures satisfies the conditions governing a Community financial contribution to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. 2. Before 31 December 1988, the Commission will undertake a review of this Decision as regards the measure relating to compensatory allowances provided for in point 2.7.2. of the Law on the basis of a report on the application of that measure to be submitted by Italy pursuant to Article 29 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 15 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.